      Case 1:20-cv-01004-JPC-KHP Document 21 Filed 12/14/20 Page 1 of 5




                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York
                                                    86 Chambers Street, 3rd floor
                                                    New York, NY 10007


                                                     December 11, 2020


BY ECF
                                                                                            12/11/2020
Honorable Katharine H. Parker
United States Magistrate Judge
United States District Court
500 Pearl Street
New York, New York 10007

                              Re: Diana C. Vidal o/b/o Chanel Vidal v. Saul
                                  20 Civ. 1004 (JPC) (KHP)

Dear Judge Parker:

        The administrative record is due to be filed in the above-referenced Social Security case
by December 14, 2020. We write respectfully to request that the time to file the record be
adjourned for 60 days, until February 12, 2021. As explained in the enclosed declaration of
Lesha Cowell, the Chief of Court Case Preparation and Review Branch 4, of the Social Security
Administration’s (“SSA’s”) Office of Appellate Operations, the COVID 19 pandemic has
severely affected SSA’s ability to prepare records in paper cases. The paper file for this case was
in a National Records Center, which has limited in-person staffing due to the pandemic. While
most SSA employees are teleworking, paper files cannot be handled remotely, and SSA has only
a few employees reporting to the office on a rotational basis to prepare these files and complete
in-office work for electronic records. As described in the enclosed declaration, SSA is
continuing to take steps to reduce the backlog of administrative records to be prepared. We
recognize that multiple extensions has been granted in this case, and we continue to work with
SSA to address the backlog of cases.

        We have explained the reason for the delay to the plaintiff, who is proceeding pro se, but
she has not agreed to the adjournment request, stating that SSA has had enough time to prepare
the record. Three prior adjournments were granted in this case.


     APPLICATION GRANTED: Defendant's deadline to the file administrative
     record is hereby extended to February 12, 2021. The Clerk of Court is requested to
     mail a copy of this endorsement Pro se Plaintff.




                                                                                    12/11/2020
       Case 1:20-cv-01004-JPC-KHP Document 21 Filed 12/14/20 Page 2 of 5

                                                                               Page 2


       We appreciate the Court’s consideration of this request.

                                            Respectfully,

                                            AUDREY STRAUSS
                                            Acting United States Attorney


                                     By:            s/ Susan D. Baird
                                            SUSAN D. BAIRD
                                            Assistant United States Attorney
                                            tel. (212) 637-2713
                                            Susan.Baird@usdoj.gov


Enc.
cc:    By Mail and Email

       Diana C. Vidal
       2505 Aquaduct Avenue, Apt. 3H
       Bronx, NY 10468

       RVidal1973@gmail.com
Case 1:20-cv-01004-JPC-KHP Document 21 Filed 12/14/20 Page 3 of 5
Case 1:20-cv-01004-JPC-KHP Document 21 Filed 12/14/20 Page 4 of 5
Case 1:20-cv-01004-JPC-KHP Document 21 Filed 12/14/20 Page 5 of 5
